              Case 1:20-cv-01607 Document 1 Filed 02/24/20 Page 1 of 29



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

 BRIAN KATZ, Individually and on Behalf           )
 of All Others Similarly Situated,                )
                                                  )
                        Plaintiff,                )
                                                  )    Case No.   1:20-cv-1607
         v.                                       )
                                                  )    CLASS ACTION COMPLAINT FOR
 CINCINNATI BELL INC., LYNN A.                    )    VIOLATIONS OF SECTIONS 14(a) AND
 WENTWORTH, LEIGH R. FOX,                         )    20(a) OF THE SECURITIES
 MEREDITH J. CHING, WALTER A.                     )    EXCHANGE ACT OF 1934
 DODS JR., CRAIG F. MAIER, MARTIN J.              )
 YUDKOVITZ, JOHN W. ECK, RUSSELL                  )    JURY TRIAL DEMANDED
 P. MAYER, JAKKI LYNN HAUSSLER,                   )
 and THEODORE H. TORBECK,                         )
                                                  )
                        Defendants.               )


       Plaintiff Brian Katz (“Plaintiff”), by his undersigned attorneys, alleges upon personal

knowledge with respect to himself, and information and belief based upon, inter alia, the

investigation of counsel as to all other allegations herein, as follows:

                                     NATURE OF THE ACTION

       1.      This action is brought as a class action by Plaintiff on behalf of himself and the

other public holders of the common stock of Cincinnati Bell Inc. (“Cincinnati Bell” or the

“Company”) against the Company and the members of the Company’s board of directors

(collectively, the “Board” or “Individual Defendants” and, together with Cincinnati Bell, the

“Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), SEC Rule 14a-9, 17 C.F.R. § 240.14a-9,

and Regulation G, 17 C.F.R. § 244.100, in connection with the proposed merger (the “Proposed

Transaction”) between Cincinnati Bell and Brookfield Infrastructure and its institutional partners

(“Brookfield”).




                                                 -1-
            Case 1:20-cv-01607 Document 1 Filed 02/24/20 Page 2 of 29



       2.      On December 21, 2019, the Board caused the Company to enter into an agreement

and plan of merger (“Merger Agreement”), pursuant to which the Company’s shareholders stand

to receive $10.50 in cash for each share of Cincinnati Bell stock they own (the “Merger

Consideration”).

       3.      On February 4, 2020, in order to convince Cincinnati Bell shareholders to vote in

favor of the Proposed Transaction, the Board authorized the filing of a materially incomplete and

misleading Form PREM14A Preliminary Proxy Statement (the “Proxy”) with the Securities and

Exchange Commission (“SEC”), in violation of Sections 14(a) and 20(a) of the Exchange Act.

The materially incomplete and misleading preliminary proxy violates both Regulation G (17

C.F.R. § 244.100) and SEC Rule 14a-9 (17 C.F.R. § 240.14a-9), each of which constitutes a

violation of Sections 14(a) and 20(a) of the Exchange Act.

       4.      While touting the fairness of the Merger Consideration to the Company’s

shareholders in the Proxy, Defendants have failed to disclose certain material information that is

necessary for shareholders to properly assess the fairness of the Proposed Transaction, thereby

violating SEC rules and regulations and rendering certain statements in the Proxy materially

incomplete and misleading.

       5.      In particular, the Proxy contains materially incomplete and misleading information

concerning: (i) the financial projections for the Company that were prepared by the Company and

relied on by Defendants in recommending that Cincinnati Bell shareholders vote in favor of the

Proposed Transaction; and (ii) the summary of certain valuation analyses conducted by Cincinnati

Bell’s financial advisors, Morgan Stanley & Co. LLC (“Morgan Stanley”) and Moelis & Company

LLC (“Moelis”) in support of their opinion that the Merger Consideration is fair to shareholders,

on which the Board relied.




                                              -2-
              Case 1:20-cv-01607 Document 1 Filed 02/24/20 Page 3 of 29



        6.      It is imperative that the material information that has been omitted from the Proxy

is disclosed prior to the forthcoming vote to allow the Company’s shareholders to make an

informed decision regarding the Proposed Transaction.

        7.      For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act, based on Defendants’

violation of: (i) Regulation G (17 C.F.R. § 244.100); and (ii) Rule 14a-9 (17 C.F.R. § 240.14a-9).

Plaintiff seeks to enjoin Defendants from holding the shareholder vote on the Proposed Transaction

and taking any steps to consummate the Proposed Transaction unless, and until, the material

information discussed below is disclosed to Cincinnati Bell shareholders sufficiently in advance

of the vote on the Proposed Transaction or, in the event the Proposed Transaction is consummated,

to recover damages resulting from Defendants’ violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        8.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act.

        9.      Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over Defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        10.     Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because a substantial portion of the alleged wrongs took




                                                 -3-
               Case 1:20-cv-01607 Document 1 Filed 02/24/20 Page 4 of 29



place in this District and the Company’s common stock trades on the New York Stock Exchange,

which is headquartered in this District.

                                            PARTIES

         11.    Plaintiff is, and at all relevant times has been, a holder of Cincinnati Bell common

stock.

         12.    Defendant Cincinnati Bell is incorporated in Ohio and maintains its principal

executive offices at 221 East Fourth Street, Cincinnati, Ohio 45202. The Company’s common

stock trades on the NYSE under the ticker symbol “CBB.”

         13.    Individual Defendant Lynn A. Wentworth is Cincinnati Bell’s Chairman and has

been a director of Cincinnati Bell since April 2008.

         14.    Individual Defendant Leigh R. Fox is Cincinnati Bell’s President and Chief

Executive Officer and has been a director of Cincinnati Bell since March 2018.

         15.    Individual Defendant Meredith J. Ching has been a director of Cincinnati Bell since

July 2018.

         16.    Individual Defendant Walter A. Dods Jr. has been a director of Cincinnati Bell since

July 2018.

         17.    Individual Defendant Craig F. Maier has been a director of Cincinnati Bell since

July 2008.

         18.    Individual Defendant Martin J. Yudkovitz has been a director of Cincinnati Bell

since July 2015.

         19.    Individual Defendant John W. Eck has been a director of Cincinnati Bell since

October 2014.




                                                -4-
             Case 1:20-cv-01607 Document 1 Filed 02/24/20 Page 5 of 29



       20.      Individual Defendant Russell P. Mayer has been a director of Cincinnati Bell since

October 2013.

       21.      Individual Defendant Jakki Lynn Haussler has been a director of Cincinnati Bell

since April 2008.

       22.      Individual Defendant Theodore H. Torbeck has been a director of Cincinnati Bell

since January 2013.

       23.      The Individual Defendants referred to in paragraphs 13-22 are collectively referred

to herein as the “Individual Defendants” and/or the “Board.”

                               CLASS ACTION ALLEGATIONS
       24.      Plaintiff brings this class action pursuant to Fed. R. Civ. P. 23 on behalf of himself

and the other public shareholders of Cincinnati Bell (the “Class”). Excluded from the Class are

Defendants herein and any person, firm, trust, corporation, or other entity related to or affiliated

with any Defendant.

       25.      This action is properly maintainable as a class action because:

                a.     The Class is so numerous that joinder of all members is impracticable. As

       of December 17, 2019, there were approximately 51,000,000 shares of Cincinnati Bell

       common stock outstanding, held by hundreds of individuals and entities scattered

       throughout the country. The actual number of public shareholders of Cincinnati Bell will

       be ascertained through discovery;

                b.     There are questions of law and fact that are common to the Class that

       predominate over any questions affecting only individual members, including the

       following:

                       i)      whether Defendants disclosed material information that includes

                               non-GAAP financial measures without providing a reconciliation of


                                                -5-
     Case 1:20-cv-01607 Document 1 Filed 02/24/20 Page 6 of 29



                          the same non-GAAP financial measures to their most directly

                          comparable GAAP equivalent in violation of Section 14(a) of the

                          Exchange Act;

                ii)       whether Defendants have misrepresented or omitted material

                          information concerning the Proposed Transaction in the Proxy in

                          violation of Section 14(a) of the Exchange Act;

                iii)      whether the Individual Defendants have violated Section 20(a) of

                          the Exchange Act; and

                iv)       whether Plaintiff and other members of the Class will suffer

                          irreparable harm if compelled to vote their shares regarding the

                          Proposed Transaction based on the materially incomplete and

                          misleading Proxy.

        c.      Plaintiff is an adequate representative of the Class, has retained competent

counsel experienced in litigation of this nature, and will fairly and adequately protect the

interests of the Class;

        d.      Plaintiff’s claims are typical of the claims of the other members of the Class

and Plaintiff does not have any interests adverse to the Class;

        e.      The prosecution of separate actions by individual members of the Class

would create a risk of inconsistent or varying adjudications with respect to individual

members of the Class, which would establish incompatible standards of conduct for the

party opposing the Class;




                                          -6-
             Case 1:20-cv-01607 Document 1 Filed 02/24/20 Page 7 of 29



              f.      Defendants have acted on grounds generally applicable to the Class with

       respect to the matters complained of herein, thereby making appropriate the relief sought

       herein with respect to the Class as a whole; and

              g.      A class action is superior to other available methods for fairly and

       efficiently adjudicating the controversy.

                              SUBSTANTIVE ALLEGATIONS
I.     The Proposed Transaction

       26.    Cincinnati Bell provides integrated communications and IT solutions to consumers

and business customers through two business segments. The Company’s Entertainment and

Communications segment provides high speed data, video, and voice solutions to consumers and

businesses over an expanding fiber network and a legacy copper network. The Company’s IT

Services and Hardware segment provides for the sale and service of efficient, end-to-end

communications and IT systems and solutions.

       27.    On December 23, 2019, Cincinnati Bell and Brookfield issued a joint press release

announcing the Proposed Transaction, which states in pertinent part:

       CINCINNATI, Dec. 23, 2019 /PRNewswire/ -- Cincinnati Bell Inc. (NYSE:CBB),
       together with Brookfield Infrastructure (NYSE: BIP; TSX: BIP.UN), today
       announced an agreement through which Brookfield Infrastructure and its
       institutional partners will acquire Cincinnati Bell in a transaction valued at
       approximately $2.6 billion, including debt (the “Transaction”).

       Pursuant to the agreement, each issued and outstanding share of Cincinnati Bell
       common stock will be converted into the right to receive $10.50 in cash at closing
       of the Transaction. The Transaction price of $10.50 per share of Cincinnati Bell
       common stock represents a 36% premium to the closing per share price of $7.72 on
       December 20, 2019 and an 84% premium to the 60-day volume weighted average
       price. The Transaction has received unanimous approval of Cincinnati Bell’s Board
       of Directors and is subject to customary closing conditions, including Cincinnati
       Bell shareholder approval and regulatory approval.

       Lynn A. Wentworth, Chairman of the Cincinnati Bell Board of Directors, said,
       “After thoroughly reviewing a range of strategic alternatives and possible business


                                               -7-
     Case 1:20-cv-01607 Document 1 Filed 02/24/20 Page 8 of 29



opportunities for maximizing value, the Board determined this transaction was in
the best interest of the company, its shareholders, and its customers. The transaction
provides clear and immediate value at an attractive premium and represents an
exciting new chapter for Cincinnati Bell.”

Leigh Fox, President and Chief Executive Officer of Cincinnati Bell, continued,
“The transaction strengthens our financial position, enabling accelerated
investment in our strategic products that is not presently available to Cincinnati Bell
as a standalone company. This will allow us to drive growth and maximize value
over the long term to the benefit of all our stakeholders. With Brookfield
Infrastructure’s support, we will be better positioned to deliver next generation,
integrated communications for our customers through an expanded fiber network.
Brookfield Infrastructure provides strong industry expertise with a proven track
record of investment in critical data service and infrastructure. The financial,
management, and other resources made available to Cincinnati Bell through the
acquisition will enhance our networks and services to the benefit of our customers
in Hawaii, Ohio, Kentucky, and Indiana, and across the nation.”

“This investment represents an opportunity for Brookfield Infrastructure to acquire
a great franchise and leading fiber network operator in North America,” said Sam
Pollock, Chief Executive Officer of Brookfield Infrastructure. “We are excited to
leverage our operating expertise to work with the company’s management team as
it completes its industry-leading fiber optic rollout plan. Cincinnati Bell is a great
addition to our data infrastructure portfolio and we expect it will contribute strong
utility-like cash flows with predictable growth.”

Cincinnati Bell owns and operates the leading data transmission and distribution
network in Cincinnati, Ohio and Hawaii, with a footprint of over 1.3 million homes,
delivering core fiber broadband, video and voice services to residential and
enterprise customers. The business is undergoing an industry-leading
transformation to upgrade its network to next generation fiber, which will be critical
to support the growing demand for data and the advent of 5G. Thus far, Cincinnati
Bell has future-proofed 50% of its network, representing more than 17,000 miles
of dense metro and last-mile fiber and has plans to further upgrade its network over
the next few years. The ongoing fiber upgrade allows Cincinnati Bell to provide
utility-like services for broadband and data, generating stable and growing cash
flows.

Brookfield Infrastructure is a leading global company with a long-standing history
as an owner and operator of high-quality infrastructure assets. It has a global
portfolio of assets in the utilities, transport, energy and data infrastructure sectors
across North and South America, Asia Pacific and Europe.

The Transaction is expected to close by the end of 2020. It is subject to certain
customary closing conditions, including the approval by Cincinnati Bell’s
shareholders, expiration or termination of the waiting period under the Hart-Scott-



                                         -8-
             Case 1:20-cv-01607 Document 1 Filed 02/24/20 Page 9 of 29



       Rodino Antitrust Improvements Act of 1976 and certain regulatory approvals.
       Cincinnati Bell will file a current report on Form 8-K with the U.S. Securities and
       Exchange Commission containing a summary of the terms and conditions of the
       proposed acquisition as well as a copy of the merger agreement.

       Advisors

       White & Case LLP is serving as lead legal advisor to Brookfield Infrastructure on
       this Transaction. Financing will be led by a syndicate of banks including Bank of
       America, BMO Capital Markets Corp., Citigroup Global Markets Inc., TD
       Securities and Wells Fargo Securities, LLC.

       Morgan Stanley & Co. LLC and Moelis & Company LLC are acting as financial
       advisors and Cravath, Swaine & Moore LLP, Morgan, Lewis & Blockius LLP, and
       BosseLaw PLLC are acting as legal advisors to Cincinnati Bell.

       Cincinnati Bell Inc. has headquarters in Cincinnati, Ohio. Cincinnati Bell delivers
       integrated communications solutions to residential and business customers over its
       fiber-optic and copper networks including high-speed internet, video, voice and
       data. The Company provides service in areas of Ohio, Kentucky, Indiana and
       Hawaii. In addition, enterprise customers across the United States and Canada rely
       on CBTS and OnX, wholly-owned subsidiaries, for efficient, scalable office
       communications systems and end-to-end IT solutions. For more information, please
       visit www.cincinnatibell.com. The information on the Company's website is not
       incorporated by reference in this press release.

       Brookfield Infrastructure Partners is a leading global infrastructure company
       that owns and operates high-quality, long-life assets in the utilities, transport,
       energy and data infrastructure sectors across North and South America, Asia Pacific
       and Europe. We are focused on assets that generate stable cash flows and require
       minimal maintenance capital expenditures. Brookfield Infrastructure Partners is
       listed on the New York and Toronto stock exchanges. Further information is
       available at www.brookfield.com/infrastructure.

       Brookfield Infrastructure is the flagship listed infrastructure company of Brookfield
       Asset Management, a global alternative asset manager with over $500 billion of
       assets under management. For more information, go to www.brookfield.com.

       28.     Cincinnati Bell is well-positioned for financial growth and the Merger

Consideration fails to adequately compensate the Company’s shareholders. It is imperative that

Defendants disclose the material information they have omitted from the Proxy, discussed in detail

below, so that the Company’s shareholders can properly assess the fairness of the Merger




                                               -9-
              Case 1:20-cv-01607 Document 1 Filed 02/24/20 Page 10 of 29



Consideration for themselves and make an informed decision concerning whether or not to vote in

favor of the Proposed Transaction.

        29.     If the false and/or misleading Proxy is not remedied and the Proposed Transaction

is consummated, Defendants will directly and proximately have caused damages and actual

economic loss (i.e. the difference between the value to be received as a result of the Proposed

Transaction and the true value of their shares prior to the merger), in an amount to be determined

at trial, to Plaintiff and the Class.

II.     The Materially Incomplete and Misleading Proxy

        30.     On February 4, 2020, Defendants caused the Proxy to be filed with the SEC in

connection with the Proposed Transaction. The Proxy solicits the Company’s shareholders to vote

in favor of the Proposed Transaction. Defendants were obligated to carefully review the Proxy

before it was filed with the SEC and disseminated to the Company’s shareholders to ensure that it

did not contain any material misrepresentations or omissions. However, the Proxy misrepresents

and/or omits material information that is necessary for the Company’s shareholders to make an

informed decision concerning whether to vote in favor of the Proposed Transaction, in violation

of Sections 14(a) and 20(a) of the Exchange Act.

        The Materiality of Financial Projections

        31.     A company’s financial forecasts are material information a board relies on to

determine whether to approve a merger transaction and recommend that shareholders vote to

approve the transaction. Here, the Proxy discloses that “certain financial forecasts of the Company

. . . were furnished to the Board, the Company’s financial advisors, Brookfield Infrastructure and

certain other parties potentially interested in a transaction with the Company, in connection with

the discussions concerning the proposed merger.” Proxy 50.




                                              - 10 -
             Case 1:20-cv-01607 Document 1 Filed 02/24/20 Page 11 of 29



       32.     When soliciting proxies from shareholders, a company must furnish the

information found in Schedule 14A (codified as 17 C.F.R. § 240.14a-101). Item 14 of Schedule

14A sets forth the information a company must disclose when soliciting proxies regarding mergers

and acquisitions. In regard to financial information, companies are required to disclose “financial

information required by Article 11 of Regulation S-X[,]” which includes Item 10 of Regulation S-

K. See Item 14(7)(b)(11) of 17 C.F.R. § 240.14a-101.

       33.     Under Item 10 of Regulation S-K, companies are encouraged to disclose

“management’s projections of future economic performance that have a reasonable basis and are

presented in an appropriate format.” 17 C.F.R. § 229.10(b). Although the SEC recognizes the

usefulness of disclosing projected financial metrics, the SEC cautions companies to “take care to

assure that the choice of items projected is not susceptible of misleading inferences through

selective projection of only favorable items.” 17 C.F.R. § 229.10(b)(2).

       34.     In order to facilitate investor understanding of the Company’s financial projections,

the SEC provides companies with certain factors “to be considered in formulating and disclosing

such projections[,]” including:

       (i) When management chooses to include its projections in a Commission filing,
       the disclosures accompanying the projections should facilitate investor
       understanding of the basis for and limitations of projections. In this regard investors
       should be cautioned against attributing undue certainty to management’s
       assessment, and the Commission believes that investors would be aided by a
       statement indicating management’s intention regarding the furnishing of updated
       projections. The Commission also believes that investor understanding would be
       enhanced by disclosure of the assumptions which in management’s opinion are
       most significant to the projections or are the key factors upon which the financial
       results of the enterprise depend and encourages disclosure of assumptions in a
       manner that will provide a framework for analysis of the projection.

       (ii) Management also should consider whether disclosure of the accuracy or
       inaccuracy of previous projections would provide investors with important insights
       into the limitations of projections. In this regard, consideration should be given to
       presenting the projections in a format that will facilitate subsequent analysis of the
       reasons for differences between actual and forecast results. An important benefit
       may arise from the systematic analysis of variances between projected and actual




                                               - 11 -
             Case 1:20-cv-01607 Document 1 Filed 02/24/20 Page 12 of 29



       results on a continuing basis, since such disclosure may highlight for investors the
       most significant risk and profit-sensitive areas in a business operation.

17 C.F.R. § 229.10(b)(3) (emphasis added).

       35.     Here, Cincinnati Bell’s shareholders would clearly find complete and non-

misleading financial projections material in deciding how to vote, considering that the Board

specifically relied on the financial forecasts in reaching its decision to, among other things,

approve the Merger Agreement and the transactions contemplated by it and determine that the

Proposed Transaction is fair to, and in the best interests of the Company and its shareholders.

Proxy 44-49.

       36.     As discussed further below, the non-GAAP financial projections used do not

provide Cincinnati Bell’s shareholders with a materially complete understanding of the

assumptions and key factors considered in developing the financial projections, which

assumptions, factors and other inputs the Board reviewed.

       The Financial Projections Relied on by the Board

       37.     The Proxy discloses that “certain financial forecasts of the Company . . . were

furnished to the Board, the Company’s financial advisors, Brookfield Infrastructure and certain

other parties potentially interested in a transaction with the Company, in connection with the

discussions concerning the proposed merger.” Id. at 50.

       38.     The Proxy goes on to disclose, inter alia, forecasted values for projected non-

GAAP (Generally Accepted Accounting Principles) financial metrics for 2019 through 2024 for:

(1) Adjusted EBITDA and (2) Unlevered Free Cash Flow for Cincinnati Bell, but fails to provide

(i) the line items used to calculate these non-GAAP metrics or (ii) a reconciliation of these non-

GAAP projections to the most comparable GAAP measures. Id. at 52-53.




                                              - 12 -
             Case 1:20-cv-01607 Document 1 Filed 02/24/20 Page 13 of 29



       39.     The Proxy defines Adjusted EBITDA as “operating income plus depreciation,

amortization, stock based compensation, restructuring and severance related charges, any gains or

losses on the sale or disposal of assets, transaction and integration costs, asset impairments and

other special items.” Id. at 52 n.1. Nevertheless, the Proxy fails to reconcile Adjusted EBITDA to

its most comparable GAAP measure or disclose the line items used to calculate Adjusted EBITDA,

rendering the Proxy materially false and/or misleading. Id. at 52-53.

       40.     The Proxy provides two definitions of Unlevered Free Cash Flow (“UFCF”). As

calculated by the Company’s management UFCF is defined as “Adjusted EBITDA less capital

expenditures.” Id. at 52 n.2. As defined by the financial advisors, UFCF is defined as “Adjusted

EBITDA less stock based compensation and less depreciation and amortization, then subtracting

for taxes, plus depreciation and amortization, less capital expenditures, less pension and OPEB

payments, less changes in working capital, less restructuring and severance costs, less integration

costs.” Id. at 53 n.3. Nevertheless, the Proxy fails to reconcile either calculated UFCF to its most

comparable GAAP measure or disclose the line items used to calculate the financial advisors’

iteration of UFCF, rendering the Proxy materially false and/or misleading. Id. at 52-53.

       41.     Thus, the Proxy’s disclosure of these non-GAAP financial forecasts provides an

incomplete and materially misleading understanding of the Company’s future financial prospects

and the inputs and assumptions for which those prospects are based upon. It is clear that those

inputs and assumptions were in fact forecasted and utilized in calculating the non-GAAP measures

disclosed and relied on by the Board to recommend the Proposed Transaction in violation of

Section 14(a) of the Exchange Act.

       42.     The non-GAAP financial projections disclosed on pages 52-53 of the Proxy violate

Section 14(a) of the Exchange Act because: (i) the use of such forecasted non-GAAP financial




                                               - 13 -
               Case 1:20-cv-01607 Document 1 Filed 02/24/20 Page 14 of 29



measures alone violates SEC Regulation G as a result of Defendants’ failure to reconcile those

non-GAAP measures to their closest GAAP equivalent or otherwise disclose the specific financial

assumptions and inputs used to calculate the non-GAAP measures; and (ii) they violate SEC

Regulation 14a-9 because they are materially misleading as without any correlation with their

GAAP equivalent financial metrics, shareholders are unable to discern the veracity of the financial

projections.

       43.       As such, this information must be disclosed in order to cure the materially

misleading disclosures regarding both the financial projections developed by the Company as well

as the projections relied upon by the Company’s financial advisors.

       The Financial Projections Violate Regulation G

       44.       The SEC has acknowledged that potential “misleading inferences” are exacerbated

when the disclosed information contains non-GAAP financial measures1 and adopted Regulation

G2 “to ensure that investors and others are not misled by the use of non-GAAP financial

measures.”3

       45.       Defendants must comply with Regulation G. More specifically, the Company must

disclose the most directly comparable GAAP financial measure and a reconciliation (by schedule

or other clearly understandable method) of the differences between the non-GAAP financial

measure disclosed or released with the most comparable financial measure or measures calculated




1
        Non-GAAP financial measures are numerical measures of future financial performance
that exclude amounts or are adjusted to effectively exclude amounts that are included in the most
directly comparable GAAP measure. 17 C.F.R. § 244.101(a)(1).
2
        Item 10 of Regulations S-K and S-B were amended to reflect the requirements of
Regulation G.
3
        SEC, Final Rule: Conditions for Use of Non-GAAP Financial Measures (Jan. 22, 2003),
available at https://www.sec.gov/rules/final/33-8176.htm (“SEC, Final Rule”).



                                              - 14 -
              Case 1:20-cv-01607 Document 1 Filed 02/24/20 Page 15 of 29



and presented in accordance with GAAP. 17 C.F.R. § 244.100. This is because the SEC believes

“this reconciliation will help investors . . . to better evaluate the non-GAAP financial measures

. . . . [and] more accurately evaluate companies’ securities and, in turn, result in a more accurate

pricing of securities.”4

        46.     Moreover, the SEC has publicly stated that the use of non-GAAP financial

measures can be misleading.5      Former SEC Chairwoman Mary Jo White has stated that the

frequent use by publicly traded companies of unique company-specific non-GAAP financial

measures (as Cincinnati Bell included in the Proxy here) implicates the centerpiece of the SEC’s

disclosures regime:

        In too many cases, the non-GAAP information, which is meant to supplement the
        GAAP information, has become the key message to investors, crowding out and
        effectively supplanting the GAAP presentation. Jim Schnurr, our Chief Accountant,
        Mark Kronforst, our Chief Accountant in the Division of Corporation Finance and
        I, along with other members of the staff, have spoken out frequently about our
        concerns to raise the awareness of boards, management and investors. And last
        month, the staff issued guidance addressing a number of troublesome practices
        which can make non-GAAP disclosures misleading: the lack of equal or greater
        prominence for GAAP measures; exclusion of normal, recurring cash operating
        expenses; individually tailored non-GAAP revenues; lack of consistency; cherry-
        picking; and the use of cash per share data. I strongly urge companies to carefully
        consider this guidance and revisit their approach to non-GAAP disclosures. I also
        urge again, as I did last December, that appropriate controls be considered and that
        audit committees carefully oversee their company’s use of non-GAAP measures
        and disclosures.6




4
       SEC, Final Rule.
5
       See, e.g., Nicolas Grabar and Sandra Flow, Non-GAAP Financial Measures: The SEC’s
Evolving Views, Harvard Law School Forum on Corporate Governance and Financial Regulation
(June 24, 2016), available at https://corpgov.law.harvard.edu/2016/06/24/non-gaap-financial-
measures-the-secs-evolving-views/; Gretchen Morgenson, Fantasy Math Is Helping Companies
Spin Losses Into Profits, N.Y. Times, Apr. 22, 2016, available at http://www.nytimes.com
/2016/04/24/business/fantasy-math-is-helping-companies-spin-losses-into-profits.html?_r=0.
6
       Mary Jo White, Keynote Address, International Corporate Governance Network Annual
Conference: Focusing the Lens of Disclosure to Set the Path Forward on Board Diversity, Non-



                                               - 15 -
             Case 1:20-cv-01607 Document 1 Filed 02/24/20 Page 16 of 29



       47.     The SEC has required compliance with Regulation G, including reconciliation

requirements in other merger transactions. Compare Youku Tudou Inc., et al., Correspondence to

SEC 5 (Jan. 11, 2016) (Issuer arguing that Rule 100(d) of Regulation G does not apply to non-

GAAP financials relating to a business combination),7 with Youku Tudou Inc., et al., SEC Staff

Comment Letter 1 (Jan. 20, 2016) (“[The SEC] note[s] that your disclosure of projected financial

information is not in response to the requirements of, or pursuant to, Item 1015 of Regulation M-

A and is thus not excepted from Rule 100 of Regulation G.”);8 see Harbin Electric, Inc.,

Correspondence to SEC 29 (Aug. 12, 2011) (“Pursuant to the requirements of Regulation G, we

have added a reconciliation of actual and projected EBIT to GAAP net income . . . .”).9

       48.     Compliance with Regulation G is mandatory under Section 14(a), and non-

compliance constitutes a violation of Section 14(a). Thus, in order to bring the Proxy into




GAAP, and Sustainability (June 27, 2016), available at https://www.sec.gov/news/speech/chair-
white-icgn-speech.html (emphasis added) (footnotes omitted).
7
        Available at https://www.sec.gov/Archives/edgar/data/1442596/000110465916089133/
filename1.htm.
8
        Available at https://www.sec.gov/Archives/edgar/data/1442596/000000000016062042/
filename1.pdf.
9
        Available at https://www.sec.gov/Archives/edgar/data/1266719/000114420411046281/
filename1.htm. See also Actel Corporation, SEC Staff Comment Letter 2 (Oct. 13, 2010)
(“Opinion of Actel’s Financial Advisor, page 24 . . . This section includes non-GAAP financial
measures. Please revise to provide the disclosure required by Rule 100 of Regulation G.”),
available at https://www.sec.gov/Archives/edgar/data/907687/000000000010060087/filename
1.pdf. See also The Spectranetics Corp., SEC Staff Comment Letter 1 (July 18, 2017) (“Item 4.
The Solicitation or Recommendation Certain Spectranetics Forecasts, page 39 . . . [P]rovide the
reconciliation required under Rule 100(a) of Regulation G”), available at https://www.sec.gov
/Archives/edgar/data/789132/000000000017025180/filename1.pdf. The SEC Office of Mergers
and Acquisitions applied Regulation G in these transactions, which reflect the SEC’s official
position. Any claim that the SEC has officially sanctioned the use of non-GAAP financial
forecasts for business combinations when the Board itself created and relied on such non-GAAP
forecasts to recommend a transaction such as the Proposed Transaction is incorrect. The SEC’s
website provides certain unofficial guidance for certain matters, called Compliance and Disclosure
Interpretations (“C&DI’s”) which through the use of Q&As reflect the views of particular SEC
staff and on which certain issuers have in the past claimed an exemption from Regulation G. The
SEC itself expressly disclaims C&DI’s as they are not regulations that have been reviewed by the
SEC, and the SEC expressly states that they are not binding and should not be relied on. See
www.sec.gov/divisions/corpfin/cfguidance.shtml (last visited Feb. 21, 2020).


                                              - 16 -
             Case 1:20-cv-01607 Document 1 Filed 02/24/20 Page 17 of 29



compliance with Regulation G, Defendants must provide a reconciliation of the non-GAAP

financial measures to their respective most comparable GAAP financial measures.

       The Financial Projections are Materially Misleading and Violate SEC Rule 14a-9

       49.     In addition to the Proxy’s violation of Regulation G, the lack of reconciliation or,

at the very least, the line items utilized in calculating the non-GAAP measures render the financial

forecasts disclosed materially misleading as shareholders are unable to understand the differences

between the non-GAAP financial measures and their respective most comparable GAAP financial

measures. Nor can shareholders compare the Company’s financial prospects with similarly

situated companies.

       50.     Such projections are necessary to make the non-GAAP projections included in the

Proxy not misleading for the reasons discussed above. Indeed, Defendants acknowledge that

“Investors should also note that these non-GAAP financial measures presented in this proxy

statement have no standardized meaning prescribed by GAAP and, therefore, have limits in their

usefulness to investors. Because of the non-standardized definitions, the non-GAAP financial

measures as used by the Company in this proxy statement and the accompanying footnotes may

be calculated differently from, and therefore may not be directly comparable to, similarly titled

measures used by the Company’s competitors and other companies, or any similarly titled

measures used by Brookfield Infrastructure, which prepares and publishes its financial statements

in accordance with International Financial Reporting Standards as issued by the International

Accounting Standards Board. Due to the inherent limitations of non-GAAP financial measures,

investors should consider non-GAAP measures only as a supplement to, not as a substitute for or

as a superior measure to, measures of financial performance prepared in accordance with GAAP.”

Proxy 51.




                                               - 17 -
             Case 1:20-cv-01607 Document 1 Filed 02/24/20 Page 18 of 29



       51.     As such, financial projections are plainly material, and shareholders would clearly

want a complete and non-misleading understanding of those projections.

       52.     In order to cure the materially misleading nature of the projections under SEC Rule

14a-9 as a result of the omitted information on pages 52-53, Defendants must provide a

reconciliation table of the non-GAAP financial measures to the most comparable GAAP measures.

       The Materially Misleading Financial Analyses

       53.     The summary of the valuation methodologies utilized by Morgan Stanley and

Moelis, including the utilization of certain of the non-GAAP financial projections described above

by Morgan Stanley and Moelis, in connection with their valuation analyses (id. at 54, 62) is

misleading in violation of Regulation 14a-9. The opacity concerning the Company’s internal

projections renders the valuation analyses described below materially incomplete and misleading,

particularly as companies formulate non-GAAP metrics differently. Once a proxy discloses

internal projections relied upon by the Board, those projections must be complete and accurate.

       54.     With respect to Morgan Stanley’s Discounted Future Equity Value Analysis, the

Proxy discloses that Morgan Stanley calculated the discounted equity value of the Company’s

Adjusted EBITDA by using the Company’s forecasted 2023 Adjusted EBITDA value and

applying a range of aggregate value to EBITDA ratios to the estimate. Id. at 57. The range of

aggregate value to EBITDA ratios was based on the range of aggregate values to EBITDA ratios

calculated in Morgan Stanley’s Comparable Companies analysis. Id. Morgan Stanley then

subtracted the future amount of net debt and preferred equity as provided by the Company’s

management and discounted using a cost of equity ranging from 11.7% to 12.9%. Id.

       55.     The Proxy fails to disclose the range of aggregate values to EBITDA ratios that

were applied, the future amount of net debt and preferred equity, and the inputs and assumptions

that went into the selection of the Company’s cost of equity.


                                              - 18 -
                Case 1:20-cv-01607 Document 1 Filed 02/24/20 Page 19 of 29



          56.     Both Morgan Stanley and Moelis performed a discounted cash flow analysis on the

Company. With respect to Morgan Stanley’s Discounted Cash Flow Analysis, the Proxy states

that Morgan Stanley calculated the present value of future unlevered free cash flows that Company

was expected to generate and its terminal value, using a discount rate range of 7.4% to 7.8% based

on the Company’s weighted average cost of capital. Id. at 58. In order to calculate the terminal

value, Morgan Stanley applied a range of exit multiples from 5.5x to 6.25x to the Company’s

terminal year estimated Adjusted EBITDA. Id. Morgan Stanley then subtracted the Company’s

outstanding debt and preferred equity and divided by the fully diluted share count as of December

17, 2019, as provided by Company management, in order to arrive at an implied value per

Company common share. Id. Additionally, Morgan Stanley analyzed the impact from the

Company’s utilization of net operating losses over the period and discounted them at the

Company’s weighted average cost of capital rate range. Id. at 58-59.

          57.     The Proxy fails to specify the period of time the analysis takes place over or even

identify the terminal year, disclose the calculated range of terminal values, the inputs and

assumptions that went into the selection of the exit multiple range, any of the inputs that were used

to calculate the Company’s weighted average cost of capital nor the value of the net operating

losses.

          58.     With respect to Moelis’s Discounted Cash Flow Analysis, the Proxy states that

Moelis calculated the present value of the estimated future unlevered after-tax free cash flows

projected to be generated by the Company and the present value of the Company’s estimated

terminal value, taking into account the present value of the Company’s net operating losses, using

a discount rate range of 8.00% to 9.25%. Id. at 64. In order to calculate the terminal value, Moelis

applied a range of estimated terminal values of 5.75x to 6.50x estimated terminal year Adjusted




                                                 - 19 -
             Case 1:20-cv-01607 Document 1 Filed 02/24/20 Page 20 of 29



EBITDA. Id. Moelis separately valued and discounted the net operating losses at the cost of

equity, as provided by Company management on September 18, 2019. Id.

       59.     The Proxy fails to specify the period of time the analysis takes place over or even

identify the terminal year, disclose the calculated range of terminal values, the inputs and

assumptions that went into the selection of the terminal year Adjusted EBITDA multiple range,

any of the inputs that were used to calculate the Company’s weighted average cost of capital, the

Company’s cost of equity and its inputs, nor the present value of the net operating losses.

       60.     Since information was omitted, shareholders are unable to discern the veracity of

Morgan Stanley and Moelis’s discounted cash flow analyses. Without further disclosure,

shareholders are unable to compare Morgan Stanley and Moelis’s calculations with the Company’s

financial projections. The absence of any single piece of the above information renders Morgan

Stanley and Moelis’s discounted cash flow analyses incomplete and misleading. Thus, the

Company’s shareholders are being materially misled regarding the value of the Company.

       61.     As a highly-respected professor explained in one of the most thorough law review

articles regarding the fundamental flaws with the valuation analyses bankers perform in support

of fairness opinions, in a discounted cash flow analysis a banker takes management’s projections

and then makes several key choices “each of which can significantly affect the final valuation.”

Steven M. Davidoff, Fairness Opinions, 55 Am. U.L. Rev. 1557, 1576 (2006). Such choices

include “the appropriate discount rate, and the terminal value . . . .” Id. (footnote omitted). As

Professor Davidoff explains:

       There is substantial leeway to determine each of these, and any change can
       markedly affect the discounted cash flow value . . . The substantial discretion and
       lack of guidelines and standards also makes the process vulnerable to manipulation
       to arrive at the “right” answer for fairness. This raises a further dilemma in light of
       the conflicted nature of the investment banks who often provide these opinions[.]

Id. at 1577-78 (footnotes omitted).


                                               - 20 -
              Case 1:20-cv-01607 Document 1 Filed 02/24/20 Page 21 of 29



        62.      Therefore, in order for Cincinnati Bell shareholders to become fully informed

regarding the fairness of the Merger Consideration, the material omitted information must be

disclosed to shareholders.

        63.      In sum, the Proxy independently violates both: (i) Regulation G, which requires a

presentation and reconciliation of any non-GAAP financial to its most directly comparable GAAP

equivalent; and (ii) Rule 14a-9, since the material omitted information renders certain statements,

discussed above, materially incomplete and misleading. As the Proxy independently contravenes

the SEC rules and regulations, Defendants violated Section 14(a) and Section 20(a) of the

Exchange Act by filing the Proxy to garner votes in support of the Proposed Transaction from

Cincinnati Bell shareholders.

        64.      Absent disclosure of the foregoing material information prior to the special

shareholder meeting to vote on the Proposed Transaction, Plaintiff and the other members of the

Class will not be able to make a fully-informed decision regarding whether to vote in favor of the

Proposed Transaction, and they are thus threatened with irreparable harm, warranting the

injunctive relief sought herein.

        65.      Further, failure to remedy the deficient Proxy and consummate the Proposed

Transaction will directly and proximately cause damages and actual economic loss to shareholders

(i.e. the difference between the value to be received as a result of the Proposed Transaction and

the true value of their shares prior to the merger), in an amount to be determined at trial, to Plaintiff

and the Class.

                                              COUNT I

      (Against All Defendants for Violations of Section 14(a) of the Exchange Act and
                      17 C.F.R. § 244.100 Promulgated Thereunder)

        66.      Plaintiff incorporates each and every allegation set forth above as if fully set forth




                                                 - 21 -
                Case 1:20-cv-01607 Document 1 Filed 02/24/20 Page 22 of 29



herein.

          67.     Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the use

of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any [Proxy] or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          68.     As set forth above, the Proxy omits information required by SEC Regulation G, 17

C.F.R. § 244.100, which independently violates Section 14(a). SEC Regulation G, among other

things, requires an issuer that chooses to disclose a non-GAAP measure to provide a presentation

of the “most directly comparable” GAAP measure and a reconciliation “by schedule or other

clearly understandable method” of the non-GAAP measure to the “most comparable” GAAP

measure. 17 C.F.R. § 244.100(a).

          69.     The failure to reconcile the non-GAAP financial measures included in the Proxy

violates Regulation G and constitutes a violation of Section 14(a).

          70.     As a direct and proximate result of the dissemination of the false and/or misleading

Proxy Defendants used to recommend that shareholders approve the Proposed Transaction,

Plaintiff and the Class will suffer damages and actual economic losses (i.e. the difference between

the value they will receive as a result of the Proposed Transaction and the true value of their shares

prior to the merger) in an amount to be determined at trial and are entitled to such equitable relief

as the Court deems appropriate, including rescissory damages.




                                                 - 22 -
                Case 1:20-cv-01607 Document 1 Filed 02/24/20 Page 23 of 29



                                               COUNT II

      (Against All Defendants for Violations of Section 14(a) of the Exchange Act and
                          Rule 14a-9 Promulgated Thereunder)

          71.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          72.     SEC Rule 14a-9 prohibits the solicitation of shareholder votes in registration

statements that contain “any statement which, at the time and in the light of the circumstances

under which it is made, is false or misleading with respect to any material fact, or which omits to

state any material fact necessary in order to make the statements therein not false or misleading[.]”

17 C.F.R. § 240.14a-9(a).

          73.     Regulation G similarly prohibits the solicitation of shareholder votes by “mak[ing]

public a non-GAAP financial measure that, taken together with the information accompanying that

measure . . . contains an untrue statement of a material fact or omits to state a material fact

necessary in order to make the presentation of the non-GAAP financial measure . . . not

misleading.” 17 C.F.R. § 244.100(b) (emphasis added).

          74.     Defendants have issued the Proxy with the intention of soliciting shareholder

support for the Proposed Transaction. Each of the Defendants reviewed and authorized the

dissemination of the Proxy, which fails to provide critical information regarding, amongst other

things, the financial projections for the Company.

          75.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as directors and/or officers, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were




                                                  - 23 -
             Case 1:20-cv-01607 Document 1 Filed 02/24/20 Page 24 of 29



misstated or omitted from the Proxy but nonetheless failed to obtain and disclose such information

to shareholders although they could have done so without extraordinary effort.

       76.     The Individual Defendants knew or were negligent in not knowing that the Proxy

is materially misleading and omits material facts that are necessary to render it not misleading.

The Individual Defendants undoubtedly reviewed and relied upon the omitted information

identified above in connection with their decision to approve and recommend the Proposed

Transaction.

       77.     The Individual Defendants knew or were negligent in not knowing that the material

information identified above has been omitted from the Proxy, rendering the sections of the Proxy

identified above to be materially incomplete and misleading.

       78.     The Individual Defendants were, at the very least, negligent in preparing and

reviewing the Proxy. The preparation of a registration statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence. The

Individual Defendants were negligent in choosing to omit material information from the Proxy or

failing to notice the material omissions in the Proxy upon reviewing it, which they were required

to do carefully as the Company’s directors. Indeed, the Individual Defendants were intricately

involved in the process leading up to the signing of the Merger Agreement and the preparation of

the Company’s financial projections.

       79.     Cincinnati Bell is also deemed negligent as a result of the Individual Defendants’

negligence in preparing and reviewing the Proxy.

       80.     The misrepresentations and omissions in the Proxy are material to Plaintiff and the

Class, who will be deprived of their right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction.




                                              - 24 -
                Case 1:20-cv-01607 Document 1 Filed 02/24/20 Page 25 of 29



          81.     As a direct and proximate result of the dissemination of the false and/or misleading

Proxy Defendants used to recommend that shareholders approve the Proposed Transaction,

Plaintiff and the Class will suffer damages and actual economic losses (i.e. the difference between

the value they will receive as a result of the Proposed Transaction and the true value of their shares

prior to the merger) in an amount to be determined at trial and are entitled to such equitable relief

as the Court deems appropriate, including rescissory damages.

                                              COUNT III

                         (Against the Individual Defendants for Violations
                               of Section 20(a) of the Exchange Act)

          82.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          83.     The Individual Defendants acted as controlling persons of Cincinnati Bell within

the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions

as directors and/or officers of Cincinnati Bell, and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the incomplete and misleading statements

contained in the Proxy filed with the SEC, they had the power to influence and control and did

influence and control, directly or indirectly, the decision making of the Company, including the

content and dissemination of the various statements that Plaintiff contends are materially

incomplete and misleading.

          84.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy and other statements alleged by Plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.




                                                  - 25 -
             Case 1:20-cv-01607 Document 1 Filed 02/24/20 Page 26 of 29



       85.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein and exercised the same. The Proxy at issue contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

were thus directly involved in preparing the Proxy.

       86.     In addition, as the Proxy sets forth at length, and as described herein, the Individual

Defendants were involved in negotiating, reviewing, and approving the Merger Agreement. The

Proxy purports to describe the various issues and information that the Individual Defendants

reviewed and considered. The Individual Defendants participated in drafting and/or gave their

input on the content of those descriptions.

       87.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       88.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff and the Class will be irreparably harmed.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Declaring that this action is properly maintainable as a Class Action and certifying

Plaintiff as Class Representative and his counsel as Class Counsel;

       B.      Enjoining Defendants and all persons acting in concert with them from proceeding




                                                - 26 -
            Case 1:20-cv-01607 Document 1 Filed 02/24/20 Page 27 of 29



with the shareholder vote on the Proposed Transaction or consummating the Proposed Transaction,

unless and until the Company discloses the material information discussed above which has been

omitted from the Proxy;

       C.      Directing Defendants to account to Plaintiff and the Class for all damages sustained

as a result of their wrongdoing and to award damages arising from proceeding with the Proposed

Transaction;

       D.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

       E.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

Dated: February 24, 2020

                                                   Respectfully submitted,

                                                   FARUQI & FARUQI, LLP

                                                   By: /s/ James M. Wilson, Jr.
                                                   Nadeem Faruqi
                                                   James M. Wilson, Jr.
                                                   685 Third Avenue, 26th Floor
                                                   New York, NY 10017
                                                   Tel.: (212) 983-9330
                                                   Fax: (212) 983-9331
                                                   Email: nfaruqi@faruqilaw.com
                                                           jwilson@faruqilaw.com

                                                   Counsel for Plaintiff




                                                - 27 -
Case 1:20-cv-01607 Document 1 Filed 02/24/20 Page 28 of 29
Case 1:20-cv-01607 Document 1 Filed 02/24/20 Page 29 of 29
